Case 1:18-cv-01377-HYJ-PJG ECF No. 54-12 filed 09/30/20 PagelD.787 Page 1 of 7

EXHIBIT 8
te

Case 1:18-cv-01377-HYJ-PJG ECF No. 54-12 filed 09/30/20 PagelD.788 Page 2 of 7

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF OSCEOLA

UUSI, LLC, a Michigan limited

 

 

liability company
Plaintiff,
v. Case No: 16-14662-CK
Hon. Scott Hill-Kennedy
Chief Circuit Court Judge
Loren STIEG, S&S INNOVATIONS CORP.,
a Colorado corporation; and TATTLER REUSABLE
CANNING LIDS, LLC, a Michigan limited liability
company
Defendants.
/
K. Dino Kostopoulous (P57071) Michael A. Figliomeni (P36206)
Elizabth L. Sokol (P51288) Roger Wotila (P22561)
Kostopoulos Rodriguez, PLLC McCurdy, Wotila & Porteous, PC
Attomeys for Plaintiff Attorneys for Defendant
550 West Merrill Street, Suite 100 120 West Harris Street
Birmingham, Michigan 48009 Cadillac, Michigan 49601
(248) 268-7800 (231) 775-1391
i
OPINION AND ORDER

Pursuant to Plaintiffs Motion for Partial Summary Disposition as to
Count VI of the Complaint and Defendant’s Motion for Partial
Summary Disposition as to Count I and Count VI of the Complaint
heard on September 6, 2017, in the 49 Circuit Court in the City of
Reed City, Michigan:

PRESENT: The HONORABLE SCOTT HILL-KENNEDY
Chief Circuit Court Judge

Cross-Appellant's Index Page - 020
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-12 filed 09/30/20 PagelD.789 Page 3 of 7

FACTS AND PROCEDURAL HISTORY

UUSI, Inc. (“Plaintiff”) filed suit in the Osceola Circuit Court on July 13, 2016, against
Defendants Loren Stieg and his company, S&S Innovations Corporation d/b/a Tattler Reusable
Canning Lids (“Tattler Colorado”). Plaintiff alleges that Stieg (1) fraudulently induced Plaintiff to
invest in his company, and (2) unfairly competed with Plaintiff by forming Tattler Reusable
Canning Lids, LLC (“Tattler Michigan”) after disagreements began to form between the parties.

 

The Complaint lists six counts, In Count I, Plaintiff seeks declaratory relief regarding
Plaintiff's status as a majority shareholder of Tattler Colorado. In Count H, Plaintiff alleges that
Stieg fraudulently misrepresented Tattler Colorado’s financial condition to Plaintiff in order to
procure investment, In the alternative, Plaintiff alleges in Count III that Stieg negligently
misrepresented Tattler Colorado’s financial condition to Plaintiff in order to procure investment.
In Count IV, Plaintiff alleges that Stieg engaged in silent fraud and violated his fiduciary duty to
disclose the financial condition of Tattler Colorado to Plaintiff. In Count V, Plaintiff alleges that
Stieg breached his fiduciary duty of loyalty to Tattler Colorado shareholders by forming Tattler
Michigan for “the purpose” of competing with Tattler Colorado. In Count VI, Plaintiff alleges that
Stieg breached his contract with Plaintiff by failing to either (a) honor Plaintiff's purchase of
additional equity or (b) pay back Plaintiff's loan.

Plaintiff seeks monetary relief for approximately $1,000,000, which it argues represents
the value of its financial contribution to Tattler Colorado. That sum equals $490,000 for the 49%
minority purchase (allegedly through fraud), $170,062.84 Plaintiff paid at Stieg’s request on behalf
of Tattler Colorado to its creditors, and Plaintiff's payments to other third parties of not less than
$400,000 for related costs associated with Tattler Colorado’s continued operation in Michigan.
The parties dispute the characterization of the $170,062.84 sum as a purchase of equity or a loan.

On February 17, 2017, Defendants filed their Motion for Partial Summary Disposition
under MCR 2.116(C)(7) and 2.116(C)(8) arguing that PlaintifP's request for declaratory judgment
under Count I should be denied because the alleged purchase of shares fails under the statute of
frauds and, likewise, Count VI should be dismissed because it alleges breach of contract for
purchase of the shares. On April 14, 2017, Plaintiff filed its Response, arguing that the alleged sale
of equity falls within the partial performance exception to the statute of frauds. In addition, Plaintiff
argues that if the Court were to reject its characterization of the additional investment as an equity
purchase, then Plaintiff would still be entitled to compensation under a demand note theory.

On June 30, 2017, Plaintiff filed its Motion for Partial Summary Disposition of Count VI
under MCR 2.611(C)(10), Plaintiff argues that it is.entitled to judgement as a matter of law because
Stieg admitted that Plaintiff provided him with a loan. Additionally, Plaintiff argues that the loan
can properly be described as a demand loan. On August 9, 2017, Defendants filed their Answer.
Defendants argue that summary disposition is inappropriate where there remains questions of fact,
namely the terms of loan repayment. Defendants argue that the loan is payable in installments.

The Court held a hearing on these matters on September 6, 2017. Without objection, the
Court determined it would await conclusion of the parties’ facilitated mediation to precede the

Page 2 of 6

Cross-Appellant's Index Page - 021
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-12 filed 09/30/20 PagelD.790 Page 4 of 7

Court’s opinion. The parties notified the Court on September 25, 2017, that facilitated mediation
was unsuccessful,

LEGAL STANDARDS

A motion for summary disposition under MCR 2.116(C)(10) tests the factual sufficiency
of a claim and must be supported by affidavits, depositions, admissions, or other documentary
evidence. Corley v, Detroit Bd. of Ed., 470 Mich 274, 278 (2004). When deciding the motion, the
trial court must view the substantively admissible evidence submitted up to the time of the motion
in a light most favorable to the party opposing the motion. Maiden v. Rozwood, 461 Mich 109, 121
(1999). The motion may he granted where “there is no genuine issue regarding any material fact
and the moving party is entitled to judgment as a matter of law.” West v. Gen. Motors Corp., 469
Mich 177, 183 (2003). A material fact issue exists “when the record, giving the benefit of
reasonable doubt to the opposing party, leaves open an issue upon which reasonable minds might

differ.” fd.

A motion for summary disposition under MCR 2.116(C)(7) asserts that a claim must be
dismissed because of (1) release, (2) payment, (3) prior judgment, (4) immunity granted by law,
(5) statute of limitations, (6) statute of frauds, (7) and agreement to arbitrate or to litigate in a
different forum, (8) infancy or disability, or (9) assignment or other disposition of the claim before
commencement of the action. The standard of review requires the Court to consider all affidavits,
depositions, admissions, or other documentary evidence filed by or submitted by the parties. By
Lo Oil v. Dep't of Treasury, 267 Mich. App. 19, 26 (2005). When reviewing a motion under MCR
2.116(C)(7), the allegations in the complaint must be accepted as tue unless contradicted by the
parties’ submissions. Patterson v, Kleiman, 447 Mich. 429, 434 n. 6 (1994). The motion is properly
granted when the undisputed facts establish that the moving party is entitled to judgment as a
matter of law. By Lo Oil Co., 267 Mich. App. at 26.

DISCUSSI

1. Defendants’ Motion for Partial Summary Disposition (Count J)

 

 

Defendants contend that they are entitled to partial summary disposition of Count | under
MCR 2.116(C)(7) because Plaintiff's claim that it is entitled to additional shares of Tattler
Colorado is barred by the statute of frauds. Defendants highlight that Plaintiff's transfer of
$170,062.84 to Defendants’ creditors is not supported by an underlying written subscription
agreement as required by the Michigan Business Corporation Act (MCL 450.1305(1)) and
therefore cannot be an equity purchase under Michigan law. The relevant statutory provision
states: “A subscription for shares made before or after organization of a corporation is not
enforceable unless in writing and signed by the subscriber.” Id. (emphasis added). In addition,
Defendants point out that Plaintiff has not produced any share certificates, which must be in writing
under MCL 450.1332, nor provided a contract for the sale of shares, which must also be in writing.

Sprague v, Hosie, 155 Mich 30 (1908).

Plaintiff claims that the statute of frauds does not apply because it partially performed its
end of the deal. Plaintiff relies heavily on Giordano v. Markovitz, 209 Mich App 676 (1995), to

Page 3 of 6

Cross-Appellant’s Index Page - 022
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-12 filed 09/30/20 PagelD.791 Page 5of7

support its position that a party who invests in a company based on an alleged oral contract and
with the expectation of receiving stock need not comply with the writing requirement of MCL
450.1305. In Giordano, the court discovered clear evidence that an oral agreement existed between
the parties and that the plaintiff relied on that agreement to his detriment. Jd. at 678-679 (finding
that the trial court’s conclusion that no enforceable agreement existed was “clearly erroneous’).
Although the court held that the plaintiff partially performed under the oral agreement, the court
found that granting monetary damages was a more appropriate remedy over specific enforcement.
Id, at 680.

Here, the record does not show extenuating circumstances that would support the existence
of a valid oral agreement. See McDonald v, Scheifler, 323 Mich 117 (1948) (holding that generally
a court will not enforce an oral agreement within the statute of frauds unaccompanied by other
extenuating circumstances). Plaintiff contends in its brief that Stieg had a “change of heart”
regarding a desire to memorialize in writing Plaintiff's purchase of additional shares. Br. in Supp.
of PI.’s Resp. to Def.’s Mot. for Summ. Disposition at 6. In fact, Stieg objected numerous times to
the characterization of the additional funds as an equity purchase, but rather considered it an
installment loan. See, e.g., Exhibit B at 86: 15-25. Absent a meeting of the minds on the essential
nature of the alleged oral stock purchase agreement, the Court has nothing to enforce. Kloian v,
Domino's Pizza, LLC, 273 Mich App 449, 453 (2006). Giordano does not apply to the present

case,

There is also no evidence that preventing Plaintiff from obtaining majority control over
Tattler Colorado would amount to a manifest injustice. Plaintiff seeks, in the alternative to majority
control, reimbursement of the $170,062.84 sum. Defendants do not contest this amount nor their
obligation to repay. Therefore, the Court finds monetary reimbursement to be the correct and

appropriate remedy.

For these reasons, the Court GRANTS Defendants’ Motion for Summary Disposition as
to Count I, pursuant to MCR 2,116 (C)(7).' Michigan law requires that subscription or transfers of
shares be in writing under the statute of frauds. Plaintiff has failed to produce such a writing or
persuade the Court that the equitable doctrine of partial performance overrides the writing

requirement.

2. Plaintiff's Motion for Partial Summary Disposition (Count V1)

Plaintiff filed its Motion for Partial Summary Disposition of Count V1 pursuant to MCR
2.116(C){10) because it contends there is no material issue of fact regarding repayment of the
$170,062.84 and that Plaintiff is entitled to judgment as a matter of law. Plaintiff seeks immediate

repayment on demand.

 

1 The Court notes that to the extent Colorado law may govern this dispute, it appears that Plaintiffs clalm for equity
would still fall. According to Article XV, Section 9 of the Colorado Constitution, “Stack of a corporation shall not be
Increased except In pursuance of general law, nor without the consent of persons halding a majority of the stock
first obtalned at a meeting held after at least 30 days’ notice given in pursuance of law.” The record does not Indicate
that Tattler Colorado issued additional shares in compliance with corporate formalities nor with the consent of the

majority shareholder, Loren Stieg.
Page 4 of 6

Cross-Appellant's Index Page - 023
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-12 filed 09/30/20 PagelD.792 Page 6 of 7

The admissions of Stieg prove without a doubt that Defendants owe Plaintiff $170,062.84
plus reasonably calculated interest. The Court therefore finds no material issue of fact in
Defendants’ liability.

With that said, Plaintiff has failed to show that a genuine issue of material fact does not
exist with respect to the terms of loan repayment. Plaintiff considers the loan payable on demand;
Defendant considers the loan payable in installments. The interest rate is not specified. In support
of its position, Plaintiff cites Colburn v, First Baptist Soc'y, 60 Mich 198 (1886), for the
proposition that when loan terms are unspecified, the loan is impliedly payable on demand, The
Colburn case dealt with a written loan arrangement between the parties. The arrangement did not
list any terms of repayment, nor did the parties dispute the existence of terms. In fact, by the time
the case reached the Michigan Supreme Court, the defendant had already satisfied the note. Jd. at
199, In this case, as opposed to Co/burn, the parties not only dispute the terms of repayment, but
the very nature of the transaction itself. The Court believes that Plaintiff has misapplied Colburn.
The trier of fact must decide whether or not the parties’ loan agreement contained repayment terms,
and if they existed, what they were. Therefore, the manner of repayment, including the appropriate
interest rate, is a material factual dispute that the Court shall refrain from resolving at this time.

For these reasons, the Court GRANTS IN PART, DENIES IN PART Plaintiff's Motion
for Partial Summary Disposition of Count VI. The Court believes that although Plaintiff is entitled
to repayment under Count VI as a loan, the terms of repayment are still in dispute.

3. Defendants’ Motion for Partial Summary Disposition (Count VD

Based on the aforementioned conclusion that the additional funds extended by Plaintiff for
the benefit of Defendants can best be characterized as a loan and that Plaintiff is entitled to
repayment, the Court need not delve further into this issue, Therefore, the Court GRANTS
Defendants’ Motion for Summary Disposition as to Count VI to the extent it asserts the
$170,064:82 was not in exchange for purchase of shares in Tattler Colorado, but as an extension
of credit to Defendants.

Page 5 of 6

Cross-Appellant's Index Page - 024
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-12 filed 09/30/20 PagelD.793 Page 7 of 7

CONCLUSION

As noted above, the Court GRANTS Defendants’ Motion for Partial Summary Disposition
as to Count I. The Court also GRANTS IN PART, DENIES IN PART Plaintiff's Motion for
Summary Disposition as to Count VI. Lastly, the Court GRANTS Defendants’ Motion for Partial

Summary Disposition as to Count VL

IT IS SO ORDERED,

This order does not dispose of the last pending claim and does not close the case.

    

Dated: (0 /18//7

on. Scott Hill-Kennedy
Chief Circuit Court Judge

Certificate of Service

The undersigned certifies that on the date below a copy of the within Order was served
upon the parties of record inthis cause by first class mail or personal service to their respective

addresses on record,

__Dated: 10/18/17 =e LL

BenjaminJ. Holwerda
Law Clerk

 

Page 6 of 6

Cross-Appellant's Index Page - 025
